internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------------------ ---------------- ------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 plr-132387-04 date date legend council -------------------------------------------------------- ---------------------------------- --------------------------------------------------- state statute ------------ ------------------------------------------------ --------------------------------------------- -------- ----------- -------------------------------------------------------------------------- --------------------------- department a dear --------------- requesting rulings that the income of council is excludible from gross_income under sec_115 of the internal_revenue_code and that charitable_contributions to council are deductible by the donors to the extent provided by sec_170 of the code this is in reply to a letter dated date and subsequent correspondence facts council is an unincorporated organization whose establishment is mandated by state statute in enacting statute the legislature of state declared that there was a compelling need to develop and implement a statewide trauma care system and that it was in the public interest to provide quality emergency medical and trauma care to the people of state council’s function is to make recommendations to improve and council is governed by a board_of directors each of the five participating statute requires council to submit a regional emergency medical and trauma plr-132387-04 coordinate emergency medical and trauma care within the participating counties pursuant to statute all members of a council are either counties or cities and counties counties appoints three directors each county has the power to remove with or without cause any of the directors that it appoints in addition the board_of council may appoint up to seven nonvoting ex officio board members who serve as advisors to council system plan approved by the governing bodies of the participating counties to department a division of state council has submitted its plan and is now required to plan improved emergency medical services within its region council certifies facilities based on the level of trauma care provided by each facility identifies regional needs by applying the statewide program assessments and oversees state-wide reporting and information collecting with respect to local medical facilities in addition council participates in creating and updating plans for emergency triage transportation and interfacility transfers and distributes grant funds to local emergency service providers such as hospitals county operated emergency medical service units several fire departments and private medical service providers the distributed funds are used to enhance the availability of emergency medical services and to improve the quality of available services each participating county in addition council may receive federal grant money the net revenue of council for year was dollar_figurea fifty percent of this total came from state and the remaining fifty percent from the participating counties council represents that all of its funds will be used solely for the purposes of providing public health services to citizens of the state the bylaws provide that no part of its income shall inure to the benefit of any private individual except as payment for goods or services received council submits annual reports to the board_of each participating county it also submits a financial report to department a division of state council represents that it will amend its bylaws to provide that upon the dissolution of council any remaining assets will be distributed to the state or a political_subdivision thereof for a public purpose or for one or more exempt purposes to an organization described in sec_501 of the internal_revenue_code and whose income is also excludible from gross_income under sec_115 of the code council’s income consists of a state grant and mandatory_contributions from law analysis sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund plr-132387-04 established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the state council helps to promote public health promoting public health is an essential_governmental_function providing public health services to the citizens of state no part of council’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered the taxpayer represents that it will amend its bylaws to provide that upon dissolution council’s assets shall be distributed to state or local governments or to an organization the income of which is excluded from gross_income under sec_115 and that is exempt from federal_income_tax under sec_501 of the code that council adopts in final form the proposed amendment to the bylaws described above we hold that the income of council is derived from an essential_governmental_function and accrues to a political_subdivision of a state or to an entity the income of which is excludible from gross_income under sec_115 accordingly the income of council is excluded from gross_income under sec_115 of the code sec_170 sec_170 provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 based on the information and representations submitted by council and provided by coordinating and improving emergency medical and trauma care throughout the income of council is derived from and used solely for purposes related to sec_170 states that the term charitable_contribution includes a plr-132387-04 contribution or gift to or for_the_use_of any state or political_subdivision of a state but only if the contribution is made for exclusively public purposes an entity that is not a governmental_unit specifically described in sec_170 of the code may nevertheless qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state see revrul_75_359 1975_2_cb_79 although sec_170 of the code does not refer to instrumentalities of a state or instrumentalities of a political_subdivision of a state it is a long-standing position of the service that contributions or gifts to a state or a political_subdivision or an organization acting on behalf of such entity that are made for exclusively public purposes are deductible under sec_170 see revrul_79_323 1979_2_cb_106 revrul_57_128 1957_1_cb_311 provides that the following factors are taken into consideration in determining whether an organization is an instrumentality of one or more states or political subdivisions whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses instrumentality for purposes of sec_170 such that contributions if made for an exclusively public purpose are deductible in this case council performs the governmental function of planning and coordinating emergency medical and trauma services in state it functions on behalf of its five participating counties the participating counties have the powers and interests of an owner each director represents and can be removed with or without cause by the county by which the director was appointed council was created pursuant to state statute council receives funds from state for its operating_expenses and must submit yearly financial reports to the participating counties and department a division of state accordingly council is an instrumentality for purposes of sec_170 and charitable_contributions to council are deductible by the donors to the extent provided by sec_170 of the code these six factors have been used to determine whether an organization is an conclusions the income of council is excludible from gross_income under sec_115 of the code plr-132387-04 charitable_contributions to council are deductible by the donors to the extent provided by sec_170 of the code sincerely except as specifically provided otherwise no opinion is expressed on the federal this ruling letter is effective as of the date the proposed amendment to the this ruling is directed only to the taxpayer who requested it sec_6110 ______________________ david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt government entities bylaws relating to the distribution of assets upon the dissolution of council is adopted by council tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent enclosures cc -------------------------------------------------------------------------- ------------------------------------- ----------------------- ------------------------------------------------- ------------------------------------------------------------- --------------------------- --------------------------------------- copy of this letter copy for sec_6110 purposes --------------------------
